I respectfully dissent. Within its discretion, a court may, on its own initiative, grant a new trial for any of the reasons enumerated in the rule. Civ.R. 59(D) and (A) Civ. R. 59(A) specifically permits a court to order a new trial upon an "[i]rregularity in the proceedings of the court [or] jury * * *" or "[m]isconduct of the jury."
A court's discretionary ruling will not be reversed on. appeal absent an abuse of discretion. Youseff v. Parr, Inc.
(1990), 69 Ohio App.3d 679. The term "abuse of discretion" means more than just an error of law or judgment, the term connotes an attitude by the court which is arbitrary, unreasonable or unconscionable. Berk v. Matthews (1990),53 Ohio St.3d 161, 168-169. In my view, the court's decision in this matter was not arbitrary, unreasonable or unconscionable. I would, therefore, affirm the trial court's ruling.